DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 11/23/21 is acknowledged, the references therein relating to the general background of applicant’s invention with the Tsujimoto reference being particularly relevant by disclosing scanning profile shortcut buttons that can be added and deleted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Scanner for disabling an associated short cut key when a destination is to be deleted”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0162624 by Tsukada.
2)	Regarding claim 1, Tsukada teaches a scanner (figure 2, item 101; MFP includes scanner) configured to scan an image of an original document and generate scan data representing the image of the original document (paragraph 39; scanner generates image data), comprising: a memory (figure 2, items 202-204; various memories); a user interface (figure 2, item 205; paragraph 37; a touch panel) and a controller (figure 2, item 201; a CPU), wherein the controller is configured to perform: storing destination information corresponding to a destination of the scan data; associating the destination information stored in the memory with a shortcut key provided to the user interface (figure 6; paragraphs 70 and 87; short cut key with associated destination can be registered in the memory); when the shortcut key is operated, transmitting the scan data as generated to a destination corresponding to the destination information associated with the shortcut key (figure 14; one touch key can be selected and scan data is transmitted to the registered destination at item S1415); when the destination information stored in the memory is to be deleted, determining whether the shortcut key associated with the destination information to be deleted is disabled; and when it is determined that the shortcut key is not disabled in the determining, disabling the shortcut key (figure 5; paragraph 74; registered buttons can be deleted from MFP 101 and would therefore be disabled from display on screen 400 of figure 4).
3)	Regarding claim 2, Tsukada teaches the scanner according to claim 1, wherein the user interface has a display, wherein the shortcut key is an icon displayed on the display (figure 4; registered buttons are displayed), and wherein, in the disabling, the controller is configured to disable the shortcut key by removing the icon of the shortcut key from the display (paragraph 74; deleted button has its data deleted from MFP and therefore cannot be displayed).
4)	Regarding claim 3, Tsukada teaches the scanner according to claim 1, wherein, in the disabling, the controller is configured to perform: when it is determined that the shortcut key associated with the destination information is not disabled, inquiring whether the shortcut key is to be disabled; and disabling the shortcut key in response to receipt of an instruction to disable the shortcut key (figure 5; deletion of a button and its associated destination [figure 6] can be selected which causes disabling of the registered button).
5)	Regarding claim 6, Tsukada teaches the scanner according to claim 1, wherein the controller is configured to notify the disabling of the shortcut key when the shortcut key is disabled in the disabling (figures 4 and 5; user is notified by the deletion selection being displayed, the absence of the button in figure 4 is also notification).
6)	Regarding claim 7, Tsukada teaches the scanner according to claim 1, wherein the controller is configured to store association of the destination information with the shortcut key in the memory as backup information (paragraphs 87 and 90; destination selection for registered button is stored in storage 204, therefore it is “backup information” [examiner notes that without further context “backup information” stored in a memory is no more specific than “information” stored in memory]).
7)	Regarding claim 8, Tsukada teaches the scanner according to claim 1, wherein, when the disabled shortcut key is associated with new destination information, the controller is configured to perform: releasing disabling of the shortcut key which is associated with the new destination information; and notifying that the disabled shortcut key is associated with the new destination information (figure 4; display of a new button registered via figure 6 could be in the place of a previously deleted/hidden button).
8)	Regarding claim 9, Tsukada teaches the scanner according to claim 1, 222020-00455US00 wherein, the controller is configured to store, in the memory as history information, one of a first case where the destination information and the shortcut key are associated with each other (paragraph 90; registered button is stored with destination information input as disclosed in paragraph 87), a second case where the shortcut key is disabled, and both of the first case and the second case.
9)	Regarding claim 10, Tsukada teaches the scanner according to claim 1, further comprising a communication interface, wherein the controller is configured to communicate with a server via the communication interface, the server being configured to store the destination information (paragraph 67; new button registration 502 [that stores destination information 609 can be accessed through onboard web server communicating with the memory of the MFP), update the destination information in response to instruction received from a terminal (paragraph 67; user at PC 104 [i.e. a terminal] can select new destination information [figure 6] or deletion of old information [figure 5]), and transmit the updated destination information to the scanner (paragraph 90; changes made are stored in MFP), the controller is configured to perform: in the storing the destination information, storing the updated destination information transmitted form the server in the memory; and in the determining, determining whether the destination information is deleted based on a result of update of the destination information by the server (figure 5; paragraph 74; deletion can be selected thereby updating destination information).
10)	Claim 11 is taught in the same manner as described in the rejection of claim 1 above.
11)	Claim 12 is taught in the same manner as described in the rejections of claims 1 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0162624 by Tsukada as applied to claim 1 above, and further in view of U.S. patent application publication 2017/0272594 by Yamada.
	Tsukada does not specifically teach the scanner according to claim 1, wherein the controller is configured to perform: restricting changes of settings of the scanner in accordance with instructions received through the user interface; and in the disabling, when it is determined that the shortcut key associated with the destination information is not disabled, and when the changes of the settings of the scanner are restricted, not disabling the shortcut key.
	Yamada teaches the scanner according to claim 1, wherein the controller is configured to perform: restricting changes of settings of the scanner in accordance with instructions received through the user interface; and in the disabling, when it is determined that the shortcut key associated with the destination information is not disabled, and when the changes of the settings of the scanner are restricted, not disabling the shortcut key (paragraphs 52 and 66; users must be authenticated to prior to accessing changes to one touch button functionalities).
	Tsukada and Yamada are combinable because they are both from the scanning short cut button field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Tsukada with Yamada to add user authentication.  The motivation for doing so would have been to make the MFP more secure.  Therefore it would have been obvious to combine Tsukada with Yamada to obtain the invention of claim 5.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not contain a valid combination of references that disclose a scanner that associates stored destination data with a shortcut key and when the destination data is to be deleted, disabling the shortcut key, wherein, when the instruction to disable the shortcut key is received during a scanning process operating in response to selection of the shortcut key, disabling the key is performed after the scanning process is completed.  Similar prior art such as U.S. patent 9,019,528 by Mihara et al. discloses postponing certain GUI actions during a scanning process but lacks disclosure of disabling a shortcut key only after a scan process precipitated by selection of the shortcut key has completed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672